DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. (US 20100246113; “Visser” hereinafter) in view of Lu (US 20180225804; “Lu” hereinafter).
Regarding claim 1, Visser (fig. 1) discloses a support assembly for supporting a flexible display panel (24), comprising: a support structure (7a, 7b) configured to support the flexible display panel (6); wherein at least a portion of the support structure (7a, 7b) is fixedly connected to the flexible display panel (6) so that when the flexible display panel (6) is reciprocated (extends and collapsed or retracted) in a first direction and a second direction, the support structure (7a, 7b) is switchable between a first state and a second state (Par. [0030], fig. 1), wherein the support structure has a smaller support surface in the first state than in the second state, and the first direction is opposite to the second direction (the protector arms 7a, 7b are in extended states or collapsed states depending on the extended or collapsed states of the display 6, fig. 1, Par. [0030]).  
Visser does not disclose a driving structure configured to drive the support structure against the flexible display panel.
Lu teaches flexible display device comprising a driving structure (motor 21) configured to drive a support structure (143) against a flexible display panel (13) (Par. [0048], [0040], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support assembly of Visser to include a driving structure that is configured to drive the support structure against the flexible display panel as taught by Lu because such modification the objectives of driving the flexible display panel to extend out of a display housing or receiving the flexible display panel into the display housing.
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Regarding claim 2, Visser in view of Lu (relied on Visser, fig. 1) discloses wherein the support structure comprises a plurality of support plates (7a, 7b), the support structure changes from a stacked state (7a’, 7b’, fig. 1 upper drawing) to a spliced state (lower drawing of fig. 1) when the flexible display panel (6) is moved in the first direction, and changes from the spliced state (lower drawing of fig. 1) to the stacked state (upper drawing of fig. 1) when the flexible display panel (6) is moved in the second direction.
 Visser in view of Lu  does not explicitly disclose wherein in the stacked state, the plurality of support plates are stacked on top of each other, and in the spliced state, the plurality of support plates are sequentially spliced into a flat plate shape. 
Further, Visser’s alternative embodiment (figs. 2-3) teaches a display device comprising wherein in a stacked state, a plurality of support plates (drawers 32a-32 including the segments 33a-33d) are stacked on top of each other (upper drawing of fig. 3), and in the spliced state, the plurality of support plates are sequentially spliced into a flat plate shape (Par. [0032], lower drawing of fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support assembly of Visser’s preferred embodiment in view of Lu to have, in the stacked state, the plurality of support plates are stacked on top of each other, and in the spliced state, the plurality of support plates are sequentially spliced into a flat plate shape as taught by Visser’s alternative embodiment because such modification minimizes the size of the support assembly in collapsed or retracted state and improves mechanical stability of the electronic device and also protects the display in the spliced states 
Regarding claim 3, Visser in view of Lu discloses wherein a first support plate of the plurality of support plates is fixedly connected to the flexible display panel (at least one of the protectors 7a, 7b or 32a-32b of Visser is connected to the display panel 6 or 24; support 143 of Lu is connected to the display 13, fig. 9).  
Regarding claim 10, Visser in view of Lu discloses the support assembly as claimed in claim 2.
Visser in view of Lu does not disclose wherein at least one edge of each of the plurality of support plates has a wedge-shaped configuration.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the support plates such that at least one edge of each of the plurality of support plates has a wedge-shaped configuration, since changing the shape of the support plates appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Visser in view of Lu discloses a storage and deployment apparatus (fig. 1, Visser) for a flexible display panel (6, Visser), comprising: a second receiving structure (2) configured to receive the flexible display panel (6, Visser) in a rolled state (“a housing 2 wherein a flexible display 6 can be stored when not in use. The flexible display 6 is preferably realized as a rollable display, which is conceived to be wound around a suitable roller 4”, par. [0030], Visser); and the support assembly according to claim 1 (fig. 1, Visser; Fig. 8-9 and Par.  [0040], Lu). 
Regarding claim 15, Visser in view of Lu (relied on Lu) discloses the storage and deployment apparatus according to claim 14, further comprising a rotation shaft (1423) located in the second receiving structure (11), the flexible display panel  (13) being wound around an outer peripheral surface of the rotation shaft (1423), wherein rotation of the rotation shaft (1423) drives the flexible display panel (6) and the support structure (143 or 14) of the support assembly to move in a first direction or a second direction (Par. [0040]-[0046], fig. 8-9). 

Allowable Subject Matter
Claims 4-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that wherein the driving structure comprises: a bearing plate configured to bear the plurality of support plates in the stacked state; and an elastic member connected to the bearing plate and configured to apply a force toward the flexible display panel on the bearing plate so that the support plates on the bearing plate are driven to abut against the flexible display panel. None of the reference art of record discloses or renders obvious such a combination.
Claims 5-9 and 11-13 are objected as being dependent on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841